DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered.
 	Claim 17 has been canceled and new claims 36 has been added. Claims 1-5, 7-16, 18-28, and 33-36 are now pending in this application. Of these, claims 5, 7-9, 11-12, and 34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/2/21. 
Claims 1-4, 10, 13-16, 18-28, 33, and 35-36 are therefore currently under examination based on the elected species of “CD38 knockout” as the species of additional genetic modifications to the cell. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement
 
The information disclosure statement (IDS) submitted on 12/17/21 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.  

Claim Rejections - 35 USC § 103

Amended and new claims 1-4, 10, 13-16, 18-28, 33, and 35-36 remain or are newly rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0155717 (June 7, 2018), hereafter referred to as Valamehr et al., in view of U.S. Patent Application Publication 2018/0085400 (March 29, 2018), hereafter referred to as Sentman et al., WO 2014/140904 A2 (2014), hereafter referred to as Cheney , WO 2018/217688 (November 29, 2018), hereafter referred to as Ferrari de Andrade et al., with an effective filing date of May 22, 2017, and Wang et al. (2018) Clin. Cancer Res., Vol. 24(16), 4006-4017. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant has amended the claims to recite that the immune cells are T cells or NK cells that are cytotoxic to a MICA/B+ tumor cell, or an NK cell derived from an iPSC that is cytotoxic to a MICA/B+ tumor cell. The applicant argues that Sentman et al. only exemplifies a single anti-MICA/B CAR which has different CDR sequences from the claimed anti-MICA/B CAR, that the working examples of Sentman do not include a cytotoxicity assay, and that any broader teachings present in Sentman et al. are not sufficient because, according to applicant, it was widely known that attempts to convert antibodies to CAR often failed . The applicant cites US 2017/0183418 (Galetto) as evidence that the skilled artisan would not have had a reasonable expectation of success in using any particular known antibody to generate a functional CAR. Galetto is said to teach that of four disclosed anti-BCMA scFvs used to generate CARs, only two exhibited degranulation activity towards BCMA+ cells. Based on Galetto, the applicant concludes that there would have been no reasonable expectation that any anti-MICA/B antibody, including the claimed anti-MICA/B antibody which is taught by Ferrari de Andrade, could be used to generate a CAR with cytotoxic activity against a MICA/B+ tumor cell. In addition, the applicant reiterates their previous arguments concerning unexpected results obtained using NK cells derived from iPSCs which express the claimed anti-MICA/B CAR and which were known by applicant to exhibit enhanced cytotoxicity against a wide range of resistant MICA/B+ tumor cell lines. The applicant also argues in regards to claims 23 and 26, that H/L oriented ectodomains in the CAR exhibited superior in vivo efficacy relative to their L/H counterparts. 
In response, it is not agreed that it was well known at the time of filing that attempts to convert an antibody to a CAR often failed, or that the generation of CAR with antigen specific cytotoxicity to a tumor was unpredictable. Galetto, cited by applicant as evidence for the state of the prior art, teaches that they tested anti-BCMA CAR comprising one of four different scFv derived from the anti-BCMA antibodies BC50, BC30, C11D5.3, and C13F12.1 in T cell degranulation assays, but that only the BC50 and BC30 CAR exhibited T cell degranulation activity. However, the teachings of Galetto are contradicted by the teachings of Carpenter et al., who demonstrates that T cells expressing CAR made using an C11D5.3 scFv antibody do in fact show substantial activity against BCMA positive tumor cells in a T cell degranulation assay as measured by IFN-gamma release (Carpenter et al. (2013) Clin. Canc. Res., Vol. 19(8), 2048-2060, see pages 2050, 2054-2055, Figure 3, and Table I). Carpenter et al. also teaches that the constructed and tested a second antibody, C12A3.2, which similar to C11D5.3 is a known anti-BCMA antibody, and showed that this CAR also exhibited T cell activation in response to BCMA+ tumor cells. Carpenter et al. further tested this second CAR and showed substantial antigen specific CTL activity and in vivo anti-tumor activity (Carpenter et al., page 2056, Figure 4). It is unclear why Galetto failed to see activity with a C11D5.3 based CAR in their assay, but it may be related to differences in CAR construction. Carpenter uses CD28 and CD3zeta cytoplasmic domains, and a different promoter and vector to express the CAR in T cells. However, aside from the C11D5.3 antibody, the prior art teaches that the use of art-recognized antibody scFv or library screening derived scFv in constructing CARs with cytotoxic functionality in immune cells was in fact well known with a reasonable expectation of success. For example, Smith et al. isolated 5 different anti-BCMA specific scFv, which in turn were used to generate 5 different CAR, and demonstrated that all five CAR when expressed in T cells exhibited specific lysis of BCMA expressing tumor cells in a cytotoxicity assay (Smith et al. (2018) Mol. Ther., Vol. 26(6), 1447-1456, see page 1448, Figure 1).  Hudacek et al. constructed two different CAR using two different anti-ROR specific scFv known in the prior art and demonstrated that T cells expressing both of these CAR exhibited significant anti-ROR specific cytotoxicity against ROR1 positive tumor cells (Hudacek et al. (2013) Clin. Canc. Res., Vol. 19(12), 3153-3164, see pages 3155, 3157, and 3158, Figure 2). Thus, contrary to applicant’s argument based on Galetto, which is itself contradicted by Carpenter, the prior art at the time of filing provides numerous examples of the successful use of both well known or newly identified scFV specific for tumor associated antigens to generate CAR which when expressed in an immune cell such as a T cell exhibit tumor specific cytotoxicity. Thus, it is maintained that in view of the specific teachings of Valamehr et al. to make and use genetically modified iPSCs encoding a CAR for treating cancer, the teachings and motivation provided by Sentman et al. to make and use genetically modified cells expressing CAR comprising an anti-MICA and/or MICB scFV, and the further teachings of Cheney et al. and Ferrari de Andrade et al. for anti-cancer therapeutic scFV which recognize the alpha-3 domain of MICA and/or MICAB, specifically the 7C6 antibody taught by Ferrari de Andrade et al.,  it would have been prima facie obvious to the skilled artisan at the time of filing to make and use a genetically modified iPSC or derivative T or NK cell according to Valamehr et al. whose genome has been modified to include an inserted sequence encoding a CAR comprising an scFV specific for the alpha3 domain of MICA/B and comprising SEQ ID NOS: 33 and 34 with cytotoxicity against a MICA/B positive tumor cell with a reasonable expectation of success. 
Turning to applicant’s allegations of unexpected results, specifically unexpected properties related to iNK cells derived from iPSC comprising a MICA/B CAR as claimed, such as enhanced cytotoxicity against resistance MICA/B tumor cell lines, and enhanced anti-tumor effects against MICA+ tumors in vivo, it is noted that any evidence of unexpected results must be commensurate in scope with the claimed invention. and that a greater, or greater than additive, effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected MPEP 716.02 (a) and (d). The applicant’s argument appears to be that the prior art does not provide a reasonable expectation that a MICA/B CAR as claimed would have cytotoxicity or in vivo anti-tumor efficacy and that therefore their results provided in the working examples demonstrate unexpected efficacy of iNK cells expressing the MICA/B CAR with the recited CDR sequences. In response, it is first noted that the claims are not commensurate in scope with applicant’s alleged evidence of unexpected results based on the working examples provided in the specification. The claims as amended read on T cells, NK cells, and iNK cells expressing a MICA/B CAR. The MICA/B CAR itself is defined only by the light and heavy chain CDRS of the variable regions that make up the binding domain of the MICA/B CAR. No further structure for the MICA/B CAR is present in the claims as written. The specification discloses and the claims encompass numerous CAR structures comprising different hinge and transmembrane domains, and different combinations of cytoplasmic domains, thus encompassing an enormous number of structurally different CAR. The working examples do not identify the actual structure of the CARs expressed in the iNK cells. The working examples discuss the specific scFV utilized but are silent in regards to the hinge, transmembrane, and cytoplasmic domain(s) present in the CAR. The working examples further do not disclose the vector used to transduce the iNK or the promoter used to express the CAR. As such, the working examples which form the basis for the alleged unexpected results are not commensurate in scope with the claims as written. Further, as discussed above, the prior art of record does not support applicant’s argument that the use of a known anti-MICA/B scFv to make a CAR which when expressed by a T cell or NK cell would exhibit antigen specific cytotoxicity would have been considered unpredictable or not reasonably expected. On the contrary, the prior art cited above in rebuttal to applicant’s arguments demonstrates that immune cells such as T cells expressing CAR comprising anti-tumor antigen specific scFV sequences known in the prior art or newly identified by screening were regularly constructed and demonstrated to have cytotoxicity against antigen positive tumor cells. Applicant’s working examples do not demonstrate that the level of CTL activity or in vivo anti-tumor activity achieved using iNK cells expressing the MICA/B CAR is unexpectedly greater than the CTL activity or anti-tumor activity of CAR-iNK or CAR T cells known in the prior art. Thus, for the reasons set forth above, applicant’s allegations of unexpected results based on the working examples is not found persuasive. 

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633